GOODE, J.
The contest in this case is over the appointment of an administrator of the estate of Sylvanus Flick, deceased. Henry P. Flick, his son, applied for the appointment, hut other heirs of the estate, his brothers and sisters, ■ resisted his application. After hearing the evidence the probate court found he was not a suitable person to be administrator, principally because he Avas administrator already of the estate of his deceased mother, and there would be a conflict of duties if he had charge of both estates, as there was some controversy over property rights between the two. The probate court likewise found there was no person among the heirs and distributees suitable to be administrator of Sylvanus Flick’s estate, and, therefore, appointed J. A. Schenk, public administrator of Scotland county. The son, H. P. Flick, carried the contest by appeal to the circuit court, which on a hearing anew, confirmed the action of the probate court in all respects and from the judgment of the circuit court the case was appealed to this court.
We appreciate the care with which this matter has been prepared for our attention by the counsel for the respective parties and regret that we cannot examine the interesting questions that are raised; but in State ex rel. Grover v. Fowler, 108 Mo. 465, the Supreme Court decided that no appeal lies from an order of the probate court appointing an administrator of an estate. The opinion in that case points out the method of procedure to be followed in order to enforce the priority of right allowed by the statutes to relations, heirs and distributees in the matter of administering estates. In view of that decision we must hold the circuit court had no jurisdiction of the appeal from the probate court and, consequently, this court has no jurisdiction of the present appeal. It is, therefore dismissed.
All concur.